DETAILED ACTION
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
	This Office Action is responsive to the amendment filed on 11/30/2021. The claims 6- 8 were previously cancelled by the applicant. Accordingly, the claim(s) 1- 5 & 9 is/are pending, wherein the claim(s) 1 & 9 is/are independent form.

Response to Arguments
Applicant’s arguments (see, Remarks, filed 11/30/2021, pages 6-7) with respect to amended limitation of the independent claim(s) 1 & 9 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant’s arguments are directed to secondary reference, namely, Nanda. 
However, in the current rejection, this reference is replaced with newly discovered prior art Motodani et al, (US 20190017721 A1) that better discloses the amended portion of the independent claims. Motodani teaches:
[0085] Operational data and measured data that are stored in the storage unit 31 represent data indicating the operational state of the air-conditioning unit 21. Operational data represents data indicating, for example, whether the thermo is in on-state or off-state, and the operational state of a return air fan. Measured data represents data measured by various units of the air-conditioning unit 21. Examples of measured data include temperature, airflow rate, humidity, and electric power measured by various units. Each such measured data may include not only current data but also past data.

[0094] FIG. 4 is a schematic illustration of a thermal characteristic model included in a set of thermal characteristic models for the air-conditioning control evaluation apparatus according to Embodiment 1 of the present invention. FIG. 4 illustrates an example of various factors to be considered in the thermal characteristic model. The thermal characteristic model illustrated in FIG. 4 considers the following factors as factors influencing thermal load: outside air temperature (T.sub.O) 41, solar radiation rate (Q.sub.S) 42, adjacent-room temperature (T.sub.OZ) 43, indoor temperature (T.sub.Z) 44, rate of heat removal by air-conditioning (Q.sub.HVAC) 45, and indoor heat generation rate (Q.sub.OCC+Q.sub.EQP) (human body+OA equipment+lighting) 46.

[0099] If an evaluated floor is not divided into a plurality of areas by a wall, that is, if the evaluated floor is regarded as a single area, there is no need to consider the adjacent-room temperature (T.sub.OZ) 43. Accordingly, the adjacent-room temperature (T.sub.OZ) 43 and the interior-wall thermal conductivity R.sub.OZ are ignored.

Claim Interpretation
	The outstanding claim interpretation (see, pages 2- 3, outlined in the last Office Action, mailed on 2021/09/06) is respectfully maintained.
	Claim Objections
	In view of the latest amendments made to the claims 1 & 9 (see line 2 in both claims), the outstanding objection thereto is moot and hence withdrawn.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 3-5 & 9 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 & 8 of co-pending Application No. 16/486,787 (reference application) in view of Motodani et al. [Motodani] (US 20190017721 A1). 
Although the claims at issue are not identical, they are not patentably distinct from each other as shown and discussed below.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Instant Application: 16/486,758
Co-Pending Application: 16/486,787
Remarks
Claim 1, An environment control system, comprising:
Claim 1, An environment estimation device, comprising
Anticipated by the limitation of the claim 1 of the co-pending application’787
a storage unit storing a fluid model corresponding to a space
an estimation unit configured to estimate a three-dimensional environmental distribution
inside the space, based on the numerical fluid dynamic model generated;
Since “numerical fluid dynamic model” is used in the claim of the co-pending application, it has to be somehow stored in a storage unit
an obtainment unit configured to obtain fluid parameter information inside the space and an
operation state of at least one appliance provided in the space
an obtainment unit configured to obtain an operation state of at least one appliance provided
in a space from the at least one appliance or a control device of the at least one appliance, and obtain environmental information inside the space
Anticipated by the limitation of the claim 1 of the co-pending application’787
an estimation unit configured to estimate a three-dimensional environmental distribution
inside the space, based on the fluid model stored in the storage unit, the fluid parameter information
obtained, and the operation state obtained
the operation state obtained and the
environmental information inside the space obtained, a numerical fluid dynamic model including, as
a variation parameter, a boundary variable corresponding to the environmental information inside the space at a boundary between inside the space and outside the space , an estimation unit configured to estimate a three-dimensional environmental distribution
inside the space, based on the numerical fluid dynamic model generated;


environmental distribution estimated;
a determination unit configured to change, by varying the boundary variable from an initial
value, first environmental information in a specific region of the three-dimensional environmental
distribution estimated,
Anticipated (change the environmental information means performing controlling to vary boundary value)
an update unit configured to update the fluid model stored in the storage unit, 
a correction unit configured to correct the numerical fluid dynamic model, by fixing the variation parameter of the numerical fluid dynamic model at the object boundary variable
determined
anticipated


based on a history of an environmental distribution inside a space different from the space, wherein the space and the other space are mutually different rooms in a same apartment house as shown above with strikethrough emphasis in the last row of the above table.
Motodani teaches an environmental control system [system of fig. 3] comprising storage unit [item 31 of fig. 3] to store one or more fluid models [“thermal characteristic models”] corresponding to a space and modify/changing/updating the model(s) to consider additional measured (which can be past data) information/factors such as “the adjacent-room temperature”, “temperature and thermal capacity of the roof”  as needed or when such factors no longer can be ignored ([0096, 0099, 0100]). Specifically, Motodani teaches an environment control system [“air-conditioning control evaluation apparatus 3”], comprising: ([0076])
a storage unit [“storage unit 31”] storing a fluid model [“set of building models 312 stored in the storage unit 31”] corresponding to a space ([0080, 0088, 0094]); and
an update unit [part of the CPU that causes “thermal network model illustrated in FIG. 5C” to consider various “factors as factors influencing thermal load”] configured to update [using the past temperature of the “adjacent-room temperature” as additional factor when floor is divided by a wall and has an adjacent room] the fluid model stored in the storage unit, based on a history [“measured data may include not only current data but also past data” in para. 0085] of an environmental distribution [“the adjacent-room temperature (T.sub.OZ) 43”] inside an other space [“the adjacent-room”] different from the space, wherein the adjacent room is mutually different room] in a same apartment ([0094, 0096, 0099, 0190]).
It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (i) combine the teachings of Motodani in the invention of the claim 1 of the co-pending application’787 because they both related to using fluid prediction model and (ii) updating/modifying of the fluid model of the claim 1 of the co-pending application’787 to additionally consider historical (past data) distribution information of the adjacent room of the same apartment house as in Motodani in order to allow its fluid model to accurately predict thermal load by considering additional influencing factors (Motodani, [0094, 0099]). Accordingly, claim 1 of the instant application is obvious to PHOSITA over claim 1 of co-pending application’787 in view of Motodani.

Claim 3 of the instant application is obvious over claim 2 of the co-pending application’787 in view of Motodani.

Claim 4 of the instant application is obvious over claim 3 of the co-pending application’787 in view of Motodani.

Claim 5 of the instant application is obvious over claim 4 of the co-pending application’787 in view of Motodani.

Claim 9 of the instant application is obvious over claim 8 of the co-pending application’787 in view of Motodani for the similar reasons as claim 1.
Claim Rejections - 35 USC § 103
Claim 1- 5 & 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ashgriz et al. [Ashgriz] (US 20170153032 A1, reference of the record) in view of Motodani et al., [Motodani] (US 20190017721 A1).

Regarding claim 1, Ashgriz teaches an environment control system [“virtual thermostat… system comprises of the followings”, e.g., device that implements the flowchart shown in fig. 7], comprising: ([0038-0048, 0051]);
a storage unit storing a fluid model [“three dimensional model of the controlled space 790” or “calibrated 3D model with an infrared data”]  corresponding to a space [“controlled space”] ([0058, 0067]);
an obtainment unit [e.g., BC and IC unit 730 of fig. 7 which is shown in detail in fig. 9 & associated texts] configured to obtain [“BC and IC unit 730 receives…this unit finds the outside temperature, the shadow effects in the walls”] fluid parameter information [e.g., “the initial temperature of the air inside the controlled space”, “heat loads factors to a 3D numerical solver”] inside the space and an operation state1 [e.g., “the inlet conditions of the air (temperature and flow rate)”] of at least one appliance [HVAC device(s) used to condition the space] provided in the space (Fig. 7, [0050, 0069, 0076]);
an estimation unit [“CFD solver” like the “solver unit 740” shown and described in detail in fig. 10 & associated texts] configured to estimate [“numerical solver estimate the condition distribution of air in the room”. Here, the distribution is estimated by directly/indirectly considering/based on various inputs] a three-dimensional environmental distribution [“the temperature distribution”] inside the space, based on the fluid model stored in the storage unit, the fluid parameter information obtained, and the operation state obtained ([20005, 0070, 0074, 0077]);
a control unit configured to control [“control unit” like “unit 770” that uses the output of the solver unit 740 via the unit 750 to turn “the HVAC unit 780 ON and OFF”. Put differently, the control unit 770 controlling the HVAC system depends on “the temperature distribution” outputted from the solver unit 740] the at least one appliance, based on the three dimensional environmental distribution estimated (Fig. 7, [0072]) and
an update unit [scanning unit 710, shown in fig. 7 in detail, that calibrates the infrared data with 3D model of the space to generate “calibrated 3D model” The calibrated model is interpreted as updated/trained model] configured to update the fluid model stored in the storage unit, based on a history of an environmental distribution [“the temperature distribution of the surface for the controlled space 840”] 
While Ashgriz teaches of updating/tuning the model based on historical environmental/temperature data for the same space, it still does not teach its updating is based on a historical data of a different/another room in a same apartment house as claimed and shown above with strikethrough emphasis. Put differently, Ashgriz does not 
Motodani teaches an environmental control system [system of fig. 3] comprising storage unit [“apparatus 3 includes a storage unit 31” fig. 3] to store one or more fluid models corresponding to a space and updating the model (by considering) additional (which can be past data) factors influencing thermal load such as “the adjacent-room temperature”, “temperature and thermal capacity of the roof” ([0076, 0096, 0100, 0190]). Specifically, Motodani teaches an environment control system [“air-conditioning control evaluation apparatus 3”], comprising: ([0076])
a storage unit [“storage unit 31”] storing a fluid model [“set of building models 312 stored in the storage unit 31”] corresponding to a space ([0080, 0088, 0094]); and
	update unit [part of the apparatus 3 that determines “thermal network model illustrated in FIG. 5C”] configured to update [using the past temperature (as part of “past data” of para. 0085) of the “adjacent-room temperature” as additional factor when floor is divided by a wall and has an adjacent room] the fluid model stored in the storage unit, based on a history [“measured data may include not only current data but also past data” in para. 0085] of an environmental distribution [“the adjacent-room temperature (T.sub.OZ) 43”] inside an other space [“the adjacent-room” can be understood as room of the same apartment building] different from the space, wherein the space and the other space are mutually different rooms in a same apartment ([0094, 0096, 0099]).
	It would have been obvious to one ordinary skill in the art at the time of the filing of this application to (1) combine the teachings of Ashgriz and Motodani because they 

Regarding claim 2, Ashgriz in view of Motodani further teaches the environment control system according to claim 1, further comprising:
 a reception unit [“control panel”, e.g., user input and output display unit 720] configured to receive designation of a target environmental state at a given position [“the specified location”] in the space, wherein the control unit is configured to control the at least one appliance based on the three-dimensional environmental distribution estimated, to bring an environmental state at the given position closer to the target environmental state (Ashgriz, [0073-0074], Fig. 7).  
Regarding claim 3, Ashgriz in view of Motodani further teaches/suggests the environment control system according to claim 1, wherein the obtainment unit is configured to further obtain an environmental state [“determine outside boundary conditions of the controlled space” or “the outside temperature, and the shadow effects”] outside the space, and the estimation unit is configured to estimate the three-dimensional environmental distribution, based on the fluid model stored in the storage 
  
Regarding claim 4, Ashgriz in view of Motodani further teaches/suggests the environment control system according to claim 1,
 wherein the obtainment unit is, configured to further obtain a C value indicating airtightness [“heat loses through the walls… thermal resistance”. PHOSITA knows that in the HVAC art, a thermal conductance or C-value is reciprocal with resistance. Thus, using of resistance variable can be understood as using of the C value as well] of the space, and the estimation unit is configured to estimate the three-dimensional environmental distribution, based on the fluid model stored in the storage unit, the fluid parameter information obtained, the operation state obtained, and the C value obtained (Ashgriz, [0066, 0073]).  

Regarding claim 5, Ashgriz in view of Motodani further teaches/suggests the environment control system according to claim 1, wherein the fluid model is a thermal fluid dynamic model, the fluid parameter information is temperature information, the at least one appliance includes an air conditioner [“HVAC”], the estimation unit is configured to estimate a three-dimensional temperature distribution [“the spatial temperature distribution across the controlled space”] inside the space as the three-dimensional environmental distribution, based on the fluid model stored in the storage unit, the temperature information obtained, and the operation state obtained, 

Regarding claim 9, this claim is a method claim implemented by the system of claim 1. Therefore, Ashgriz in view of Motodani renders invention of this claim obvious for the similar reasons as in claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANTOSH R. POUDEL whose telephone number is (571)272-2347.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:00 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SANTOSH R POUDEL/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Examiner notes, the spec, para. 0018 shows various examples of “operation state” including “operation mode, set temperature, wind direction, air volume, etc.”
        2 Ashgriz solves the same problem (“set a target temperature or a target humidity at a position where no
        sensor is located in the space”) faced by the applicant as discussed in para.004 of the specification.